

NATIONAL CINEMEDIA, INC. 2020 OMNIBUS INCENTIVE PLAN
20XX PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


Performance Period: Fiscal Year [___] - Fiscal Year [____]


The Compensation Committee of the Board of Directors of National CineMedia,
Inc., a Delaware corporation (the “Company”), granted an award of
Performance-Based Restricted Stock Units under the National CineMedia, Inc. 2020
Omnibus Incentive Plan (the “Plan”), to the Grantee named below. This
Performance- Based Restricted Stock Unit Agreement (the “Agreement”) evidences
the terms of the Company’s grant of Restricted Stock Units, each representing
the right to receive one share of the Company’s Common Stock, on the terms and
subject to the conditions set forth herein and in the Plan. Any capitalized term
in this Agreement shall have the meaning assigned to it in this Agreement or in
the Plan, as applicable.


A. NOTICE OF GRANT


Name of Grantee:
Target Number of Restricted Stock Units:
Grant Date:
Vesting Schedule of Restricted Stock Units: The Performance-Based Restricted
Stock Units shall vest as follows: [insert performance-based vesting metrics]


B. RESTRICTED STOCK UNIT AGREEMENT


1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Company granted to Grantee the number of Restricted
Stock Units set forth in the Notice of Grant, effective on the Grant Date set
forth in the Notice of Grant, and subject to the terms and conditions of the
Plan, which is incorporated herein by reference. Each Restricted Stock Unit
represents the right to receive one share of Common Stock, on the terms and
subject to the conditions set forth in this Agreement and the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern.
2. Transfer Restrictions. Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of, by operation of law or otherwise, the
Restricted Stock Units.
3. Vesting; Lapse of Restrictions. The period between the Grant Date and the
final Vesting Date is referred to as the “Vesting Period.” Except as provided
otherwise in this Agreement and the Plan (including but not limited to Section
10(c) of the Plan which provides for accelerated vesting upon certain
terminations in connection with a Change of Control), if the applicable
performance metrics set forth in the Notice of Grant have been achieved and the
Grantee has been in continuous service to the Company or another entity the
service providers of which are eligible to receive Awards under the Plan from
the Grant Date through the applicable Vesting Date as an employee, director,
consultant or advisor (herein referred to as “Service”), the Restricted Stock
Units shall vest as set forth on the Vesting Schedule in the Notice of Grant. As
soon as practicable after the Vesting Date and in all events no later than March
15 of the calendar year following the calendar year in which the Vesting Date
occurs, the Company will issue to the Grantee the shares of Common Stock subject
to the Restricted Stock Units that vested on such Vesting Date. Only following
the issuance of the shares of Common Stock to the



--------------------------------------------------------------------------------



Grantee may the Grantee transfer the shares of Common Stock (subject to
applicable securities law requirements and the Company’s policies and
procedures).
4. Termination of Service. If Grantee terminates Service prior to the Vesting
Date on account of death, becoming disabled (as defined in Section 409A of the
Internal Revenue Code), or termination by the Company other than for Cause,
Grantee shall be entitled to retain a percentage of the target number of
Restricted Stock Units (the “Retained Units”) equal to the ratio that the number
of days of Service of Grantee during the Vesting Period bears to the total
number of days in the Vesting Period (less any previously vested Restricted
Stock Units). The Retained Units shall vest in accordance with the Vesting
Schedules set forth in the Notice of Grant as though the Retained Units were the
target number of Restricted Stock Units set forth in the Notice of Grant and the
remaining Restricted Stock Units shall be forfeited upon Grantee’s termination
of Service. If Grantee terminates Service prior to the Vesting Date as a result
of termination by the Company for Cause or voluntary termination by Grantee, all
Restricted Stock Units shall be forfeited upon Grantee’s termination of Service
and Grantee shall have no further rights thereto. Section 10(c) of the Plan
provides for accelerated vesting with respect to certain terminations in
connection with a Change of Control.
5. Leave of Absence. For purposes of the Restricted Stock Units, Service does
not terminate when Grantee goes on a bona fide employee leave of absence that
was approved by the Company or an affiliate in writing, if the terms of the
leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law. However, Service will be treated as
terminating 90 days after Grantee went on the approved leave, unless Grantee’s
right to return to active work is guaranteed by law or by a contract. Service
terminates in any event when the approved leave ends unless Grantee immediately
returns to active Service. The Compensation Committee determines, in its sole
discretion, which leaves of absence count for this purpose, and when Service
terminates for all purposes under the Plan.
6. Dividends. During the period between the Grant Date and the Vesting Date, the
Company shall accrue an amount equal to the regular, special and extraordinary
cash dividends declared and paid with respect to each share of Common Stock
underlying the Restricted Stock Units which amount shall be retained by the
Company and shall be subject to the same vesting requirements as specified in
the Notice of Grant above. Any accrued dividend equivalents to which Grantee
becomes entitled upon vesting on the Vesting Date shall be paid to Grantee as
soon as practicable following the Vesting Date, but in no event later than March
15 of the calendar year following the calendar year in which the Restricted
Stock Units vest.
7. Tax Withholding. The Company or any affiliate shall have the right to deduct
from payments of any kind otherwise due to Grantee, any federal, state, local or
foreign taxes of any kind required by law to be withheld upon the issuance,
vesting or payment of any shares of Common Stock upon the vesting of the
Restricted Stock Units or the payment of dividend equivalents. By accepting this
Agreement, Grantee hereby authorizes the Company to withhold from the number of
shares of Common Stock that would otherwise be issued to Grantee upon vesting of
the Restricted Stock Units a number of whole shares of Common Stock having a
fair market value equal to the Company’s required tax withholding with respect
to the Award and to deduct any remaining amount due from any payments due to
Grantee. Any shares of Common Stock withheld shall have an aggregate fair market
value not in excess of the minimum statutory total tax withholding obligation.
The fair market value of the shares of Common Stock used to satisfy the
withholding obligation shall be determined by the Company as of the date that
the amount of tax to be withheld is to be determined. Shares of Common Stock
used to satisfy any



--------------------------------------------------------------------------------



tax withholding obligation must be vested and cannot be subject to any
repurchase, forfeiture, or other similar requirements.
Notwithstanding the foregoing, in lieu of share withholding, Grantee may
irrevocably elect to satisfy the required tax withholding obligation by
delivering a cashier’s check or other check or wire transfer acceptable to the
Company in the amount determined by the Company to satisfy the required tax
withholding obligation. Any election to deliver a check / wire transfer shall be
indicated within Solium (https://shareworks.solium.com) or any vendor
replacement for Solium as designated by the Company and communicated to the
Financial Reporting team prior to the vesting of the grant and shall be subject
to any restrictions or limitations that the Company, in its sole discretion,
deems appropriate.
8. Effect of Prohibited Transfer. If any transfer of Restricted Stock Units is
made or attempted to be made contrary to the terms of this Agreement, the
Company shall have the right to disregard such transfer and to terminate this
award of Restricted Stock Units as a result of such prohibited transfer. In
addition to any other legal or equitable remedies it may have, the Company may
enforce its rights to specific performance to the extent permitted by law and
may exercise such other equitable remedies then available. The Company may
refuse for any purpose to recognize any transferee who receives Restricted Stock
Units contrary to the provisions of this Agreement as a holder of the Restricted
Stock Units and shall not be obligated, and will not, issue any shares of Common
Stock upon the vesting of such Restricted Stock Units to such prohibited
transferee.
9. Investment Representations. The Compensation Committee may require Grantee
(or Grantee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Common Stock upon vesting of the
Restricted Stock Units for investment and without any present intention to sell
or distribute such shares and to make such other representations as are deemed
necessary or appropriate by the Company and its counsel.
10. Continued Service. Neither the grant of the Restricted Stock Units nor this
Agreement gives Grantee the right to continue Service with the Company or its
affiliates in any capacity. The Company and its affiliates reserve the right to
terminate Grantee’s Service at any time and for any reason not prohibited by
law.
11. Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
13. Tax Treatment; Section 83(b). Grantee may incur tax liability as a result of
the vesting of the Restricted Stock Units, the payment of dividend equivalents
or the disposition of shares of Common Stock issued upon the vesting of the
Restricted Stock Units. Grantee should consult his or her own tax adviser for
tax advice.
Grantee hereby acknowledges that Grantee has been informed that no election
under Section 83(b) of the Internal Revenue Code is permitted with respect to
the Restricted Stock Units.
14. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Grantee, except to the extent
set forth in the Plan.
15. 2020 Omnibus Incentive Plan. The Restricted Stock Units and payment of
dividend equivalents granted hereunder shall be subject to such additional terms
and conditions as may be



--------------------------------------------------------------------------------



imposed under the terms of the Plan, a copy of which has been provided to
Grantee. A copy of the Prospectus for the 2020 Omnibus Incentive Plan shall also
be provided to Grantee.




NATIONAL CINEMEDIA, INC.
By:Sarah Kinnick HiltyExecutive Vice President, General Counsel and Secretary





